Citation Nr: 1648029	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  13-06 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial compensable evaluation for residuals of a left thumb injury with limited motion for the period prior to November 28, 2014, and in excess of 10 percent thereafter, to exclude the period from April 4, 2013, to April 13, 2014.  

2.  Entitlement to an initial compensable evaluation for residual scars of the left thumb and wrist, status post-surgical repair and bone grafting for the period prior to November 28, 2014, and in excess of 10 percent thereafter, to exclude the period from April 4, 2013, to April 13, 2014.  


REPRESENTATION

Veteran represented by:	The American Legion

ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2004 to January 2005, January 2006 to June 2007, August 2009 to January 2011, and April 2013 to April 2014.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which awarded service connection for a left thumb injury and residual scars.  The AOJ awarded a noncompensable evaluation for those disabilities, effective January 14, 2011-the date following the Veteran's discharge from military service at that time.  She timely appealed that decision.  

During the pendency of the appeal, the Veteran served another period of active duty from April 4, 2013, to April 13, 2014.  She is not entitled to VA benefits during this period of service, and therefore, the appeal excludes that period of time.  

In a December 2014 rating decision, the AOJ awarded a 10 percent evaluation for the Veteran's left thumb injury with limited motion, effective November 28, 2014, the date of her most recent VA examination.  Additionally, the AOJ separately service connected a painful left thumb scar, evaluated as 10 percent disabling, effective November 28, 2014.  The Board further notes that the AOJ kept a second, separate noncompensable evaluation for residual scars of the left thumb and wrist, status post-surgical repair and bone grafting.  The Board finds this separation of the scarring issues confusing and has combined the painful left thumb scar and the residual scars of the left thumb and wrist issues into a single issue on appeal.  The Board has recharacterized the issues on appeal as above in order to more accurately reflect the issues on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds the most recent November 2014 VA medical examination is inadequate and that a remand is necessary in order to obtain a new VA medical examination.  First, in the examination instructions for the November 2014 examination, the AOJ stated that an in-person examination was needed.  The VA examiner did not conduct an in-person examination; rather, she checked the box noting an approved video telehealth examination was performed.  

Next, in a recent holding, the Court held that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight bearing and non-weight bearing and, if possible and appropriate, with range of motion measurements of the opposite, undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  The Board has reviewed the November 2014 examination report, and although there are findings regarding active range of motion testing, it does not appear that the examiner tested passive range of motion, nor did the examiner test the opposing thumb joint.  It is noted that the examiner found no functional limitations in the right hand/fingers, but did not provide any range of motion testing in the right thumb.   

Based on the above noted deficiencies, the Board finds the November 2014 VA examination is inadequate.  A remand is therefore necessary in order to adequately and appropriately assess the current severity of the Veteran's left thumb disability with residuals scars.  See 38 C.F.R. § 4.59 (2016); Correia, supra; Mitchell, supra; Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise).

On remand, any outstanding private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b)(c) (West 2014); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA or private treatment records related to the Veteran's left thumb disability with scars.  

2.  Schedule the Veteran for an appropriate in-person examination to determine the current severity of her left thumb and residual scars disabilities.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

(a)  For the left thumb disability, the full range of motion testing must be performed.  The left thumb should be tested in both active and passive motion, and, if possible, with range of motion in the opposite/undamaged joint.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner should address in detail the additional functional impairment and range of motion loss due to factors such as pain, weakened movement, excess fatigability, incoordination, and flare-ups.  The examiner is requested to estimate any additional loss of motion to the best of his or her ability.

(b)  For the residual scars disability, the examiner should specifically address the area of the residual scars, and whether such is unstable or painful.  

The examiner(s) should also discuss the Veteran's lay statements; and, any other pertinent evidence of record.  All findings should be reported in detail and all opinions must be accompanied by a clear rationale.  

3.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim for increased evaluation of her left thumb disability with residual scars.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
H.M. Walker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







